Exhibit 10.4

 

CO-PROMOTION AGREEMENT

 

This Co-Promotion Agreement (this “Agreement”) is entered into as of March 15,
2020 (the “Effective Date”) by and between AcelRx Pharmaceuticals, Inc., a
Delaware corporation, having an address of 351 Galveston Drive, Redwood City,
California 94063 (hereinafter referred to as “AcelRx”), and Tetraphase
Pharmaceuticals, Inc., a Delaware corporation, having an address of 480 Arsenal
Way, Suite 100, Watertown, Massachusetts 02472 (hereinafter referred to as
“Tetraphase”). AcelRx and Tetraphase are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

Recitals

 

Whereas, each Party is promoting its own pharmaceutical products in the hospital
setting; and

 

Whereas, each Party has a professional Sales Force (as hereinafter defined); and

 

Whereas, the Parties desire to enhance their respective marketing of their
products in the Territory (as hereinafter defined) by enlisting the support and
participation of the other Party’s Sales Force.

 

Agreement

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.

Definitions

 

1.1     “AcelRx Patents” shall mean any patent or patent application in the
Territory owned or controlled by AcelRx during the term of this Agreement
relating to AcelRx Products, including the method of manufacture or the use
thereof.

 

1.2     “AcelRx Product Rights” shall have the meaning ascribed in Section 8.3
hereof.

 

1.3     “AcelRx Products” shall mean the proprietary pharmaceutical products of
AcelRx set forth in Schedule A-1.

 

1.4     “AcelRx Sales Force” shall mean AcelRx’s sales personnel calling on the
Target Audience as set forth in Schedule A-1.

 

1.5     “AcelRx Trademarks” shall mean the trademarks set forth in Schedule A-1,
such marks being owned and registered by AcelRx or an AcelRx Affiliate.

 

1.6     “Affiliate” of a person or entity shall mean any individual, sole
proprietorship, firm, partnership, corporation, trust, joint venture or other
entity, whether de jure or de facto, which, directly or indirectly, controls, is
controlled by or is under common control with such person or entity. As used in
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the policies and management of a
person or entity, whether by the ownership of stock, by contract or otherwise.

 

 

1.

--------------------------------------------------------------------------------

 

 

1.7     “Agreement” shall have the meaning provided in the preamble.

 

1.8     “Applicable Laws” shall mean (a) the applicable statutes, ordinances,
other laws, rules, codes, orders, decrees of courts and regulations of any
Governmental Authority in the Territory that may be in effect from time to time
that apply to a Party’s activities or obligations under or in connection with
this Agreement, including the FD&C Act, the Prescription Drug Marketing Act of
1987, the Generic Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the
Anti-Kickback Statute (42 U.S.C. § 1320a-7b et seq.), the Patient Protection and
Affordable Care Act (42 U.S.C. § 18001 et seq.), the Antifraud and Abuse
Amendment to the Social Security Act, FCPA, HIPAA, Debarment Laws, and all
applicable implementing regulations for the foregoing, all as amended from time
to time; and (b) applicable guidelines concerning the advertising and promotion
of prescription drug products, including the Office of the Inspector General’s
Compliance Guidance Program issued in 2003, the American Medical Association
(the “AMA”) Guidelines on Gifts to Physicians, the Pharmaceutical Research and
Manufacturers of America (“PhRMA”) Code on Interactions with Healthcare
Professionals, as hereafter amended from time to time (the “PhRMA Code”), the
PhRMA Principles on Conduct of Clinical Trials and Communication of Clinical
Trial Results, and the standards set forth by the Accreditation Council for
Continuing Medical Education (“ACCME”) relating to educating the medical
community in the United States (“ACCME Standards”), in each case to the extent
applicable to the Parties’ activities hereunder and as may be amended or
supplemented from time to time.

 

1.9     “Calendar Quarter” shall mean each three (3) month period commencing
with January 1st, April 1st, July 1st and October 1st and ending, respectively,
on the following March 31st, June 30th, September 30th and December 31st.

 

1.10     “Call” shall mean a visit by a member of the Tetraphase Sales Force or
AcelRx Sales Force, as applicable, to a member of the Target Audience.

 

1.11     “Change of Control” means, with respect to a Party: (a) the sale of all
or substantially all of such Party’s assets or business relating to this
Agreement; (b) a merger, reorganization or consolidation involving such Party in
which the voting securities of such Party outstanding immediately prior thereto
cease to represent at least fifty percent (50%) of the combined voting power of
the surviving entity immediately after such merger, reorganization or
consolidation; or (c) a person or entity, or group of persons or entities,
acting in concert acquire more than fifty percent (50%) of the voting equity
securities or management control of such Party.

 

1.12     “Change of Control Party” shall have the meaning ascribed in
Section 6.2 hereof.

 

1.13     “Coordinator” shall have the meaning ascribed in Section 2.1 hereof.

 

2.

--------------------------------------------------------------------------------

 

 

1.14     “Co-Promotion Period” shall mean the period starting on March 1, 2020
and ending on the earlier of (a) March 1, 2025 or (b) termination of this
Agreement pursuant to Article 6.

 

1.15     “Effective Date” shall have the meaning ascribed in the preamble.

 

1.1     “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended,
including the rules and regulations thereunder.

 

1.16     “FDA” shall mean the United States Food and Drug Administration or any
successor entity.

 

1.17     “FD&C Act” shall mean the United States Federal Food, Drug, and
Cosmetic Act, as amended from time to time.

 

1.18     “Field” shall mean the treatment of any and all indications for which
the applicable Product is approved in humans in the Territory.

 

1.19     “Governmental Authority” shall mean any federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

 

1.20     “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

1.21     “Information” shall have the meaning ascribed in Section 10.1 hereof.

 

1.22     “JMSC” shall mean the Joint Marketing and Sales Committee formed by the
Parties to develop marketing strategies and plans for the Products and to
coordinate Product marketing and sales activities, as further described in
Section 2.2 hereof.

 

1.23     “Liabilities” shall have the meaning ascribed in Section 9.1 hereof.

 

1.24     “Marketing Plan” shall have the meaning provided in Section 2.3 hereof.

 

1.25     “Non-Change of Control Party” shall have the meaning ascribed in
Section 6.2 hereof.

 

1.26     “Pharmacovigilance Agreement” shall have the meaning ascribed in
Section 5.1 hereof.

 

1.27     “Primary Presentation” shall mean a Call during which key product
attributes of a Product are verbally promoted and detailed in the first position
on such Call; provided, however, that no less than sixty percent (60%) of the
substantive portion of the Call shall be dedicated to promotion and detailing of
such Product.

 

1.28     “Product(s)” shall mean the AcelRx Products and the Tetraphase
Products.

 

3.

--------------------------------------------------------------------------------

 

 

1.29     “Product Labeling” shall mean (a) the FDA full prescribing information
for the applicable Product, including any required patient information, and
(b) all labels and other written, printed or graphic matter upon any container,
wrapper or any package insert or outsert utilized with or for such Product.
Product Labeling for AcelRx Products will be referred to as AcelRx Product(s)
Labeling, and Product Labeling for Tetraphase Products will be referred to as
Tetraphase Product(s) Labeling.

 

1.30     “Product Party” shall mean, with respect to any AcelRx Product, AcelRx,
and, with respect to any Tetraphase Product, Tetraphase.

 

1.31    “Promotional Materials” shall mean sales representative training
materials and all written, printed, graphic, electronic, audio or video matter,
including but not limited to journal advertisements, sales visual aids, leave
items, formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings, and broadcast advertisements, in each case created by the
Product Party or on its behalf and used or intended for use by the Parties in
connection with the co-promotion of the applicable Product to the Target
Audience in the Field hereunder, but excluding any Product Labeling.

 

1.32     “Regulatory Approvals” shall mean any approvals (including, but not
limited to, NDA approval, labeling, pricing and reimbursement approvals),
product, biologic and/or establishment licenses, registrations or authorizations
of any federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary for the commercial manufacture, use, storage,
importation, export, transport or sale of Products in the Territory.

 

1.33     “Sales Force” shall mean the AcelRx Sales Force and the Tetraphase
Sales Force.

 

1.34     “Secondary Presentation” shall mean a Call during which key product
attributes of a Product are verbally promoted and detailed in the second
position on such Call.

 

1.35     “Target Audience” shall mean the appropriate health care provider that
may be a user or purchaser of a Product at an institution identified in the
applicable Marketing Plan or otherwise approved by the JMSC (such institution
being a “Target Institution”).

 

1.36     “Territory” shall mean the United States and its territories and
possessions.

 

1.37     “Tetraphase Patents” shall mean any patent or patent application in the
Territory owned or controlled by Tetraphase during the term of this Agreement
relating to Tetraphase Products, including the method of manufacture or the use
thereof.

 

1.38     “Tetraphase Product Rights” shall have the meaning ascribed in
Section 8.3 hereof.

 

1.39     “Tetraphase Products” shall mean the proprietary pharmaceutical
products of Tetraphase set forth in Schedule A-2.

 

1.40     “Tetraphase Sales Force” shall mean Tetraphase’s sales personnel
calling on the Target Audience as set forth in Schedule A-2.

 

4.

--------------------------------------------------------------------------------

 

 

1.41     “Tetraphase Trademarks” shall mean the trademarks set forth in Schedule
A-2, such marks being owned and registered by Tetraphase or a Tetraphase
Affiliate.

 

1.42     “Third Party” shall mean any entity other than AcelRx or Tetraphase or
an Affiliate of AcelRx or Tetraphase.

 

2.

Scope; Management

 

It is the objective of the Parties to promote and detail the Products to the
Target Audience during the Co-Promotion Period. To achieve this, the Parties
agree as follows:

 

2.1     Coordinators. The Parties shall each appoint an authorized
representative (“Coordinator”) with whom communications between the Parties
relating to marketing and sales of the Products will be directed. Each Party
will notify the other as to the name of the individual so appointed. Each Party
may replace its Coordinator at any time, upon written notice to the other Party.

 

2.2     Management. The Parties shall establish a Joint Marketing and Sales
Committee consisting of three (3) representatives of each Party to discuss and
coordinate the promotion and detailing of the Products by the Sales Force to the
Target Audience. An alternate member designated by a Party may serve temporarily
in the absence of a permanent member designated by such Party. No business shall
be transacted at any meeting of the JMSC unless a quorum of members is present
at the time when the meeting proceeds to business. A quorum shall be at least
four (4) members present or by their alternate, two (2) of whom must be a
representative appointed by AcelRx and two (2) of whom must be a representative
appointed by Tetraphase. Subject to Section 2.3, actions by the JMSC pursuant to
this Agreement shall be taken through the mutual agreement of the
representatives of both Parties on the JMSC. Each Party shall designate one of
its representatives to the JMSC as a Co-Chair of the JMSC. Each Co-Chair of the
JMSC will be responsible for coordinating (with the other Co-Chair) the agenda
for and preparing the minutes of alternating meetings of the JMSC and for
speaking on behalf of his/her constituent Party (i.e., subject to Section 2.3,
the approval of a matter by the JMSC shall require the affirmative vote of both
Co-Chairs) for purposes of making decisions hereunder. Each Party shall bear its
own costs of participating in the JMSC.

 

5.

--------------------------------------------------------------------------------

 

 

2.3     Marketing Plan and Compensation Plan. The JMSC shall develop and approve
a plan for promotion and detailing of each Product to the Target Audience by the
Sales Force (each a “Marketing Plan”); provided, however, that if the JMSC fails
to approve a proposed Marketing Plan, then, so long as such Marketing Plan is
compliant with the parameters set forth in Schedule B, if such Marketing Plan is
for a Tetraphase Product, Tetraphase shall have final decision making with
respect thereto, and, if such Marketing Plan is for an AcelRx Product, AcelRX
shall have final decision making with respect thereto; and provided, further
that in no event shall a Party be required hereunder to conduct any activities
under a Marketing Plan that has not been approved by the JMSC other than those
activities that are compliant with the parameters set forth in Schedule B. Each
Marketing Plan shall (subject to extension if the Parties agree to extend the
Co-Promotion Period) be a plan that includes a comprehensive marketing,
promotion and sales strategy for each applicable Product to the Target Audience
during the Co-Promotion Period; provided, however, that each Marketing Plan
shall be subject to the parameters set forth in Schedule B. Each Party shall be
responsible for implementing the activities assigned to such Party in the
applicable Marketing Plan (although neither Party warrants the success of the
Marketing Plan). In connection with the generation of the Marketing Plans that
are submitted to the JMSC, AcelRx shall be responsible for developing the
marketing strategies and tactics, including but not limited to the detailing
strategies, for the AcelRx Products set forth in the Marketing Plan for AcelRx
Products, and Tetraphase shall be responsible for developing the marketing
strategies and tactics, including but not limited to the detailing strategies,
for the Tetraphase Products set forth in the Marketing Plan for Tetraphase
Products; provided, however, that such marketing strategies and tactics shall
not require the other Party to assume responsibility for activities in excess of
the amounts set forth in Schedule B; provided, however, that in no event shall
either Party be required by the other Party or the JMSC to implement any
Marketing Plan or engage in any activity hereunder which is in violation of any
Applicable Law or written policy of such Party. The JMSC shall also develop and
approve an annual compensation plan for each Sales Force (each a “Compensation
Plan”) that sets forth the management and business objectives for the Sales
Force and the sales incentives for cartons sold of the Products on a quarterly
basis, beginning July 1, 2020.

 

2.4     Meetings of the JMSC.

 

(a)     The JMSC shall hold meetings at such times and places as shall be
determined by the Co-Chairs of the JMSC, but in no event shall such meetings be
held less frequently than once every month; provided, however, that in the event
of a Change of Control of a Party, the Non-Change of Control Party will have the
right to request bi-weekly meetings of the JMSC;

 

(b)     The JMSC may conduct meetings in person or by telephone or video
conference or other means, provided that any decision made during a telephone
conference meeting is evidenced in writing signed by the Co-Chairs of the JMSC;

 

(c)     By mutual consent of the Co-Chairs of the JMSC, such consent not to be
unreasonably withheld, either Party may invite other personnel of its
organization to attend appropriate meetings of the JMSC;

 

(d)     The JMSC shall keep minutes reflecting actions taken at meetings;

 

(e)     The JMSC may act without a meeting if prior to such action the JMSC
members agree regarding such action and a written consent thereto is signed by
the Co-Chairs of the JMSC; and

 

(f)     The JMSC may amend or expand upon the foregoing procedures for its
internal operations by mutual consent of the Co-Chairs of the JMSC.

 

2.5     Limitations of JMSC Powers. The JMSC shall not have any power to amend
this Agreement or bind or incur liability on behalf of either Party hereto
without such Party’s express prior written authorization, and shall have only
such powers as are specifically delegated to them hereunder.

 

6.

--------------------------------------------------------------------------------

 

 

2.6     Authority to Call Meetings. Notwithstanding the regular meeting schedule
of the JMSC, a meeting of the JMSC may be called by either Party on ten (10)
days’ written notice to the other, unless such notice is waived by the other
Party. In the event of any meeting called pursuant to a notice under this
Section 2.6, the Party calling the meeting shall provide an agenda for the
meeting together with the information that such Party believes is relevant for
the items to be discussed. Neither Party shall call more than two (2) additional
meetings per Calendar Quarter for the JMSC under this Section 2.6 without the
other Party’s consent. The Party not calling the meeting under this Section 2.6
shall select the location for the meeting, subject to Section 2.4(b).

 

3.

Promotion Of Products

 

3.1     AcelRx Products. During the Co-Promotion Period and subject to the terms
and conditions of this Agreement, AcelRx hereby appoints Tetraphase to promote
and detail AcelRx Products to the Target Audience in accordance with the
Marketing Plan for the AcelRx Products.

 

3.2     Tetraphase Products. During the Co-Promotion Period and subject to the
terms and conditions of this Agreement, Tetraphase hereby appoints AcelRx to
promote and detail Tetraphase Products to the Target Audience in accordance with
the Marketing Plan for the Tetraphase Products.

 

3.3     Promotion Efforts. During the Co-Promotion Period and subject to the
terms and conditions of this Agreement, each Party shall deploy its Sales Force
to promote and detail the Products to the Target Audience in the Field in
accordance with the applicable Marketing Plan. In this regard, each Party will
provide a Sales Force for detailing and promoting the Products. In particular,
each Party shall be responsible for the following:

 

(a)     Each Party shall supervise, train and maintain such competent and
qualified sales representatives as may be required to promote and detail the
Products as provided herein and in the applicable Marketing Plan, such training
to include participating in an in-person training session of approximately three
(3) days to commence on or about March 23, 2020 to be held jointly by the
Parties and the cost of such in-person meeting to be shared equally by the
Parties. It is also agreed to that each member of the AcelRx Sales Force shall
perform at home training for the Tetraphase Products for approximately two weeks
at half-day training sessions and each member of the Tetraphase Sales Force
shall perform at home training for the AcelRx Products for approximately two
weeks at half-day training sessions. The contents of such training shall be
reviewed and approved by the JMSC. Moreover, each member of the Sales Force
shall satisfactorily complete a reasonable proficiency examination with respect
to each Product. If any member of the Sales Force cannot satisfactorily complete
a proficiency examination after the second attempt, the issue shall be raised
with the JMSC for consideration and determination of an appropriate course of
action.

 

(b)     Each Party shall in all material respects conform its practices and
procedures relating to the marketing, detailing and promotion of the Products to
the Target Audience in the Field to all Applicable Laws, and shall promptly
notify the other Party of and provide the other Party with a copy of any
correspondence or other reports with respect to the marketing, detailing and
promotion of Products submitted to or received from the U.S. Department of
Health and Human Services or its components (including the FDA and the Office of
the Inspector General), PhRMA or the AMA relating to such laws, regulations and
guidelines.

 

7.

--------------------------------------------------------------------------------

 

 

(c)     Each Party shall in all material respects conform its practices and
procedures relating to educating the medical community in the United States with
respect to the Products to the ACCME Standards and any applicable FDA
regulations or guidelines, as the same may be amended from time to time, and
promptly notify the other Party of and provide the other Party with a copy of
any correspondence or other reports submitted to or received from the ACCME with
respect to the Products relating to the ACCME Standards or such FDA regulations.

 

(d)     At AcelRx’s reasonable request, Tetraphase shall provide AcelRx with
copies of any written communications disseminated by Tetraphase generally to the
Tetraphase Sales Force in the Territory relating to marketing, detailing and
promotion of Tetraphase Products. At Tetraphase’s reasonable request, AcelRx
shall provide Tetraphase with copies of any written communications disseminated
by AcelRx generally to the AcelRx Sales Force in the Territory relating to
marketing, detailing and promotion of AcelRx Products. The AcelRx Sales Force
shall only use only promotional materials approved by Tetraphase with respect to
the Tetraphase Products. The Tetraphase Sales Force shall use only promotional
materials approved by AcelRx with respect to the AcelRx Products.

 

(e)     In connection with the promotion and detailing of AcelRx Products
hereunder, Tetraphase and the Tetraphase Sales Force shall make no statement,
representation or warranty, oral or written, to Third Parties, concerning AcelRx
Products that is inconsistent with, or contrary to, the AcelRx Products Labeling
or AcelRx Promotional Materials. In connection with the promotion and detailing
of Tetraphase Products hereunder, AcelRx and the AcelRx Sales Force shall make
no statement, representation or warranty, oral or written, to Third Parties,
concerning Tetraphase Products that is inconsistent with, or contrary to, the
Tetraphase Products Labeling or Tetraphase Promotional Materials.

 

(f)     Each Party shall in all material respects conform its practices and
procedures relating to sampling in the Territory to sampling practices and
procedures in compliance with the Prescription Drug Marketing Act of 1987, as
the same may be amended from time to time.

 

3.4     Detailing Requirements. Tetraphase hereby agrees that each member of the
Tetraphase Sales Force shall use reasonable efforts to (i) conduct at least
forty (40) Calls per month with at least twenty (20) of these Calls including
AcelRx Products as the Primary Presentation and at least twenty (20) of these
Calls including AcelRx Products as the Secondary Presentation and (ii) conduct
Calls at at least ten (10) separate Target Institutions per month. AcelRx hereby
agrees that each member of the AcelRx Sales Force shall use reasonable efforts
to (i) conduct at least forty (40) Calls per month with at least twenty (20) of
these Calls including Tetraphase Products as the Primary Presentation and at
least twenty (20) of these Calls including Tetraphase Products as the Secondary
Presentation and (ii) conduct Calls at at least ten (10) separate Target
Institutions per month. Notwithstanding the foregoing, the monthly requirements
for a member of a Sales Force shall be subject to adjustment to the extent that
such member takes paid time off and does not work at least 20 days during such
month (for clarity, a Sales Force member who works fifteen (15) days during a
month shall only be required to conduct at least thirty (30) Calls during such
month with at least fifteen (15) of these Calls being required to be a Primary
Presentation and at least fifteen (15) of these Calls being required to be a
Secondary Presentation and to conduct Calls at at least five (5) separate Target
Institutions during such month).

 

8.

--------------------------------------------------------------------------------

 

 

3.5     Expenses. Subject to the terms and conditions of this Agreement, during
the Co-Promotion Period, each Party will bear any costs and expenses incurred by
such Party in the conduct of activities under this Agreement. Any promotional
programs, including, but not limited to, speaker programs, dinner programs,
lunch programs, or the like, shall be funded, hosted and presented by Tetraphase
marketing personnel if related to the Tetraphase Products. Any promotional
programs, including, but not limited to, speaker programs, dinner programs,
lunch programs, or the like, shall be funded, hosted and presented by AcelRx
marketing personnel if related to the AcelRx Products. The Parties further agree
that no such programs may be held under this Agreement prior to April 1, 2020.

 

3.6     Sales Force. Tetraphase shall not permit any of the Tetraphase Sales
Force to promote AcelRx Products unless such sales personnel have been fully
trained and qualified in accordance with Section 3.3(a). Tetraphase shall be
responsible for the compliance of the Tetraphase Sales Force with all relevant
terms of this Agreement and each Marketing Plan. AcelRx shall not permit any of
the AcelRx Sales Force to promote Tetraphase Products unless such sales
personnel have been fully trained and qualified in accordance with
Section 3.3(a). AcelRx shall be responsible for the compliance of the AcelRx
Sales Force with all relevant terms of this Agreement and each Marketing Plan.

 

3.7     Proprietary Rights in Products and Promotional Materials. Neither Party
will have nor represent that it has any control or proprietary or property
interests in the other Party’s Products. Nothing contained herein shall be
deemed to grant either Party, either expressly or by implication, a license or
other right or interest in any patent, trademark, copyright or other similar
property of the other Party except as may be necessary for such Party to promote
and detail Products as provided for in this Agreement.

 

3.8     Promotional Materials.

 

(a)     During the Co-Promotion Period, AcelRx shall create and develop, and
shall provide to Tetraphase, such AcelRx Promotional Materials relating to
AcelRx Products as are determined by AcelRx, in its sole discretion, to be
necessary under the applicable Marketing Plan for distribution to the Target
Audience in the Field, it being understood that the costs thereof shall be borne
by AcelRx hereunder. The Parties shall establish a tracking system or utilize
AcelRx’s tracking system (if appropriate and mutually agreed) for AcelRx
Promotional Materials to ensure that all such AcelRx Promotional Materials are
accurately tracked and submitted to the FDA as required by Applicable Laws.
AcelRx will file all AcelRx Promotional Materials for AcelRx Products with the
FDA if and as required by FDA regulations.

 

(b)     Other than with the prior written consent of AcelRx, Tetraphase shall
not create or develop sales, promotional or other similar materials relating to
AcelRx Products for distribution to Third Parties. Tetraphase shall distribute
AcelRx Promotional Materials in accordance with the applicable Marketing Plan
and with the terms of this Agreement. In no event shall AcelRx be required to
distribute any AcelRx Promotional Materials which contains a reference to
Tetraphase or any Tetraphase product, but AcelRx may identify Tetraphase’s
involvement in the promotion of AcelRx Products therein if AcelRx, in its sole
discretion, deems it appropriate to do so.

 

9.

--------------------------------------------------------------------------------

 

 

(c)     AcelRx shall own all right, title and interest in and to the AcelRx
Promotional Materials for AcelRx Products, including all copyrights appurtenant
thereto but excluding any rights in or to the Tetraphase Trademarks. AcelRx
hereby grants to Tetraphase the right, during the Co-Promotion Period and
subject to the terms and conditions of this Agreement, to use AcelRx Promotional
Materials in connection with its promotion of AcelRx Products hereunder.

 

(d)     During the Co-Promotion Period, Tetraphase shall create and develop, and
shall provide to AcelRx, such Tetraphase Promotional Materials relating to
Tetraphase Products as are determined by Tetraphase, in its sole discretion, to
be necessary under the applicable Marketing Plan for distribution to the Target
Audience in the Field, it being understood that the costs thereof shall be borne
by Tetraphase hereunder. The Parties shall establish a tracking system or
utilize Tetraphase’s tracking system (if appropriate and mutually agreed) for
Tetraphase Promotional Materials to ensure that all such Tetraphase Promotional
Materials are accurately tracked and submitted to the FDA as required by
Applicable Laws. Tetraphase will file all Tetraphase Promotional Materials for
Tetraphase Products with the FDA if and as required by FDA regulations.

 

(e)     Other than with the prior written consent of Tetraphase, AcelRx shall
not create or develop sales, promotional or other similar materials relating to
Tetraphase Products for distribution to Third Parties. AcelRx shall distribute
Tetraphase Promotional Materials in accordance with the applicable Marketing
Plan and with the terms of this Agreement. In no event shall Tetraphase be
required to distribute any Tetraphase Promotional Material which contains a
reference to AcelRx or any AcelRx product, but Tetraphase may identify AcelRx’s
involvement in the promotion of Tetraphase Products therein if Tetraphase, in
its sole discretion, deems it appropriate to do so.

 

(f)     Tetraphase shall own all right, title and interest in and to the
Tetraphase Promotional Materials for Tetraphase Products, including all
copyrights appurtenant thereto but excluding any rights in or to the AcelRx
Trademarks. Tetraphase hereby grants to AcelRx the right, during the
Co-Promotion Period and subject to the terms and conditions of this Agreement,
to use Tetraphase Promotional Materials in connection with its promotion of
Tetraphase Products hereunder.

 

3.9     Sales and Distribution; Recalls. Each Party shall have the sole right
and responsibility, and shall bear all costs related thereto, to take such
actions with respect to its Products as it would normally take in accordance
with accepted business practices and legal requirements to maintain the
authorization and/or ability to market such Products in the Territory,
including, without limitation, the following:

 

(a)     Manufacturing (if applicable) and distributing its Products in the
Territory;

 

10.

--------------------------------------------------------------------------------

 

 

(b)     booking sales and distribution of such Products hereunder and
performance of related services. If Tetraphase receives any orders for AcelRx
Products in the Territory during the Co-Promotion Period, it shall promptly
refer such orders to AcelRx, and, if AcelRx receives any orders for Tetraphase
Products in the Territory during the Co-Promotion Period, it shall promptly
refer such orders to Tetraphase;

 

(c)     handling all aspects of order processing, invoicing and collection,
inventory and receivables;

 

(d)     ensuring that sufficient stock of its Products will be available in its
inventory to promptly fill orders to the Target Audience in the Field, subject
to Section 11.8;

 

(e)     providing customer support, including handling medical queries, and
performing other functions consistent with consumer practice for prescription
pharmaceuticals and with the applicable Marketing Plan;

 

(f)     responding to product and medical complaints relating to its Products;

 

(g)     handling all returns of its Products. If any AcelRx Product is returned
to Tetraphase, it shall be shipped to AcelRx’s nearest facility, with any
reasonable or authorized shipping or other documented direct cost to be paid by
AcelRx. Tetraphase, if requested by AcelRx, shall advise the customer who made
the return that the AcelRx Product has been returned to AcelRx. If any
Tetraphase Product is returned to AcelRx, it shall be shipped to Tetraphase’s
nearest facility, with any reasonable or authorized shipping or other documented
direct cost to be paid by Tetraphase. AcelRx, if requested by Tetraphase, shall
advise the customer who made the return that the Tetraphase Product has been
returned to Tetraphase;

 

(h)     handling all voluntary recalls and market withdrawals of its Products.
Each Party will make available to the other Party, upon request, all of such
Party’s pertinent records which the other Party may reasonably request to assist
it in effecting any recall or market withdrawals. Any and all reasonable and
documented costs and expenses incurred by a Party in the conduct of any such
recall or market withdrawal of a Product shall be reimbursed by the Product
Party, except to the extent such recall or market withdrawal was the result of
the failure of the other Party to comply with its obligations under this
Agreement;

 

(i)     communicating with any governmental agencies and satisfying their
requirements regarding Regulatory Approvals of its Products in the Territory;
provided a Party may communicate directly with a governmental agency which has
contacted such Party in connection with its detailing activities hereunder (and
if a Party is so contacted with respect to its detailing activities regarding
the other Party’s Product hereunder, such Party shall to the extent such Party
is legally permitted to do so notify and consult with such other Party regarding
such communication with such governmental agency); and

 

(j)     reporting adverse reaction reports for its Products to U.S. regulatory
authorities as required by applicable U.S. law or regulation.

 

11.

--------------------------------------------------------------------------------

 

 

Notwithstanding the applicable Marketing Plan or any other provision herein to
the contrary, each Product Party shall have the sole right and responsibility
for establishing and modifying the terms and conditions with respect to the sale
of its Products, including, without limitation, the price at which its Products
will be sold, any discounts attributable to payments on receivables and
distribution of its Products. In addition, notwithstanding any other provision
herein to the contrary, each Product Party and its Affiliates shall at all times
retain the right to promote and detail its Products in the Territory using their
respective Sales Forces in any manner that is not inconsistent with the
Marketing Plan therefor.

 

4.

Trademarks

 

4.1     Labeling; Ownership of Trademarks for AcelRx Products. When packaged,
all quantities of AcelRx Products distributed by AcelRx to the Target Audience
will bear the applicable AcelRx Trademarks (or such other trademarks determined
by AcelRx) and the AcelRx Product Labeling only. In addition, all AcelRx
Promotional Materials shall feature the applicable AcelRx Trademarks (or such
other trademarks determined by AcelRx). The ownership and use of the AcelRx
Trademarks shall be governed by the following provisions:

 

(a)     AcelRx or an Affiliate of AcelRx shall retain the ownership of the
entire right, title and interest in and to the AcelRx Trademarks.

 

(b)     AcelRx shall, at its cost and expense, file (to the extent necessary) in
the Territory and endeavor in good faith to obtain the registration of the
AcelRx Trademarks in the Territory, and, when registered, thereafter maintain
the AcelRx Trademarks in the Territory. Tetraphase agrees that in using AcelRx
Trademarks in its activities under this Agreement it will not represent in any
way that it has any right or title to the ownership of the AcelRx Trademarks or
the registration thereof, and the registration will remain in the ownership of
AcelRx. Such AcelRx Trademarks will be used by Tetraphase on behalf of, and in
the interest of, AcelRx, and Tetraphase will first obtain the written approval
of AcelRx of the form and manner in which the AcelRx Trademarks will be used
upon, in connection with, or in relation to materials other than AcelRx
Promotional Materials as may be permitted by this Agreement.

 

(c)     Tetraphase recognizes AcelRx’s title in and to the AcelRx Trademarks and
to the registration thereof, and will not, at any time, do or authorize any act
or thing that will in any way impair the rights of AcelRx in and to the AcelRx
Trademarks and the registration thereof. Wherever the AcelRx Trademarks are used
(e.g., on any package, label or advertisement), the first or most prominent use
shall always be accompanied by a legend acceptable to AcelRx indicating that the
applicable AcelRx Trademark is a registered trademark of AcelRx and the AcelRx
Trademarks are licensed to Tetraphase by AcelRx. In the event that Tetraphase,
either directly or indirectly, challenges the title of AcelRx to any AcelRx
Trademark or the validity of such registration obtained by AcelRx for the same,
and Tetraphase fails to withdraw such challenge within one (1) month of receipt
of AcelRx’s written request therefor, AcelRx shall have the right to immediately
terminate this Agreement. For clarity, such termination shall constitute a
termination for material breach but shall not be subject to further cure under
Section 6.4.

 

(d)     Tetraphase shall, upon AcelRx’s request, and at AcelRx’s expense,
reasonably assist AcelRx in any action reasonably necessary or desirable to
protect the AcelRx Trademarks used or proposed to be used hereunder. Tetraphase
shall as soon as practicable notify AcelRx of any apparent infringement by a
Third Party of any of the AcelRx Trademarks.

 

12.

--------------------------------------------------------------------------------

 

 

(e)     After discussion and upon notice and demand from AcelRx, Tetraphase
shall immediately discontinue the use of any of the AcelRx Trademarks upon
notice from a Third Party that such use is or is alleged to be an infringement
of such Third Party’s trademark rights, unless Tetraphase determines that it
does not wish to discontinue use of any of the AcelRx Trademarks, in which case
all liability of AcelRx, Tetraphase and their respective Affiliates arising out
of Tetraphase’s use of any such AcelRx Trademark after such notice shall be
borne by Tetraphase. In the event of any such Third Party notice, request by
AcelRx to discontinue the use of an AcelRx Trademark and subsequent
discontinuance by Tetraphase, AcelRx shall select a new AcelRx Trademark to be
used with such AcelRx Product and shall promptly notify Tetraphase in writing of
such selection.

 

4.2     Labeling; Ownership of Trademarks for Tetraphase Products. When
packaged, all quantities of Tetraphase Products distributed by Tetraphase to the
Target Audience will bear the applicable Tetraphase Trademarks (or such other
trademarks determined by Tetraphase) and the Tetraphase Product Labeling only .
In addition, all Tetraphase Promotional Materials shall feature the applicable
Tetraphase Trademarks (or such other trademarks determined by Tetraphase). The
ownership and use of the Tetraphase Trademarks shall be governed by the
following provisions:

 

(a)     Tetraphase or an Affiliate of Tetraphase shall retain the ownership of
the entire right, title and interest in and to the Tetraphase Trademarks.

 

(b)     Tetraphase shall, at its cost and expense, file (to the extent
necessary) in the Territory and endeavor in good faith to obtain the
registration of the Tetraphase Trademarks in the Territory, and, when
registered, thereafter maintain the Tetraphase Trademarks in the Territory.
AcelRx agrees that in using Tetraphase Trademarks in its activities under this
Agreement it will not represent in any way that it has any right or title to the
ownership of the Tetraphase Trademarks or the registration thereof, and the
registration will remain in the ownership of Tetraphase. Such Tetraphase
Trademarks will be used by AcelRx on behalf of, and in the interest of,
Tetraphase, and AcelRx will first obtain the written approval of Tetraphase of
the form and manner in which the Tetraphase Trademarks will be used upon, in
connection with, or in relation to materials other than Tetraphase Promotional
Materials as may be permitted by this Agreement.

 

(c)     AcelRx recognizes Tetraphase’s title in and to the Tetraphase Trademarks
and to the registration thereof, and will not, at any time, do or authorize any
act or thing that will in any way impair the rights of Tetraphase in and to the
Tetraphase Trademarks and the registration thereof. Wherever the Tetraphase
Trademarks are used (e.g., on any package, label or advertisement), the first or
most prominent use shall always be accompanied by a legend acceptable to
Tetraphase indicating that the applicable Tetraphase Trademark is a registered
trademark of Tetraphase and the Tetraphase Trademarks are licensed to AcelRx by
Tetraphase. In the event that AcelRx, either directly or indirectly, challenges
the title of Tetraphase to any Tetraphase Trademark or the validity of such
registration obtained by Tetraphase for the same, and AcelRx fails to withdraw
such challenge within one (1) month of receipt of Tetraphase’s written request
therefor, Tetraphase shall have the right to immediately terminate this
Agreement. For clarity, such termination shall constitute a termination for
material breach but shall not be subject to further cure under Section 6.4.

 

13.

--------------------------------------------------------------------------------

 

 

(d)     AcelRx shall, upon Tetraphase’s request, and at Tetraphase’s expense,
reasonably assist Tetraphase in any action reasonably necessary or desirable to
protect the Tetraphase Trademarks used or proposed to be used hereunder. AcelRx
shall as soon as practicable notify Tetraphase of any apparent infringement by a
Third Party of any of the Tetraphase Trademarks.

 

(e)     After discussion and upon notice and demand from Tetraphase, AcelRx
shall immediately discontinue the use of any of the Tetraphase Trademarks upon
notice from a Third Party that such use is or is alleged to be an infringement
of such Third Party’s trademark rights, unless AcelRx determines that it does
not wish to discontinue use of any of the Tetraphase Trademarks, in which case
all liability of Tetraphase, AcelRx and their respective Affiliates arising out
of AcelRx’s use of any such Tetraphase Trademark after such notice shall be
borne by AcelRx. In the event of any such Third Party notice, request by
Tetraphase to discontinue the use of an Tetraphase Trademark and subsequent
discontinuance by AcelRx, Tetraphase shall select a new Tetraphase Trademark to
be used with such Tetraphase Product and shall promptly notify AcelRx in writing
of such selection.

 

5.

Operating Procedures

 

5.1     Exchange of Information.

 

(a)     Each Party shall use reasonable efforts to provide the other Party with
such information as the other Party may reasonably require and request during
the Co-Promotion Period in order to support the promotion and sales effort for
the Products.

 

(b)     During the Co-Promotion Period and subject to any other provision of
this Agreement, each Party will use reasonable efforts to provide the other with
all information relevant to the detailing and promotion of the Products to the
Target Audience in the Field within a reasonable time after such information
becomes known to the Party, provided such information is not received from an
independent Third Party under a secrecy obligation. In addition, AcelRx shall
use reasonable efforts to provide the Tetraphase Sales Force the same
information at substantially the same time with respect to AcelRx Products in
the Field it as does the AcelRx Sales Force dedicated to the Target Audience in
the Field, and Tetraphase shall use reasonable efforts to provide the AcelRx
Sales Force the same information at substantially the same time with respect to
Tetraphase Products in the Field as it does the Tetraphase Sales Force dedicated
to the Target Audience in the Field. The Parties agree that the actual
information to be provided by each Party under this Section 5.1(b) shall
ultimately be determined by the JMSC and that any additional costs borne by
either Party in order to comply with this Section 5.1(b) shall be shared equally
by the Parties.

 

14.

--------------------------------------------------------------------------------

 

 

(c)     The Parties’ obligations with respect to exchanging and reporting
adverse events and other safety information relating to the Products will be set
forth in a pharmacovigilance agreement to be entered into between the Parties no
later than fifteen (15) days after the Effective Date (the “Pharmacovigilance
Agreement”). The Pharmacovigilance Agreement shall provide for an adverse event
database for the Products in the Territory to be maintained by the applicable
Product Party at such Product Party’s expense. The Product Party shall be
responsible for preparing and filing with regulatory authorities in the
Territory all adverse event reports and responses to safety issues and requests
of regulatory authorities relating to its Products in the Territory, and for
reporting quality complaints, adverse events and safety data related to its
Products to the other Party. Each Party hereby agrees to comply with its
respective obligations under such Pharmacovigilance Agreement and to cause its
controlled Affiliates to comply with such obligations.

 

5.2     Voluntary Product Recalls. If either Party believes that a voluntary
recall or market withdrawal of a Product is necessary, such Party shall notify
the other Party within forty-eight (48) hours of its determination and if the
Product Party so determines both Parties shall cooperate to allow such recall or
market withdrawal to occur under the direction of the Product Party (as set
forth in Section 3.9). In the event of a dispute about whether to recall a
Product, the Product Party shall have the final authority with respect to such
matters, which authority shall be exercised reasonably and in good faith and
subject to Section 3.9.

 

5.3     Regulatory Obligations. The Product Party shall be solely responsible
for all activities in connection with the Regulatory Approvals for its Products
in the Territory, including without limitation communicating and preparing and
filing all reports (including without limitation adverse drug experience
reports) with the FDA. The non-Product Party agrees to cooperate with the
Product Party as requested, at the Product Party’s expense, in preparing and
filing all such reports. The Product Party shall pay all fees associated with
obtaining and maintaining the Regulatory Approvals including, without
limitation, any establishment license fees of such Product Party or Third
Parties which must be paid with respect to facilities used in the manufacture of
its Products.

 

6.

Term Of Agreement And Termination

 

6.1     Term. The term of this Agreement shall commence on the Effective Date
and continue until the end of the Co-Promotion Period.

 

6.2     Change of Control. In the event a Party undergoes a Change of Control
(the “Change of Control Party”), the Change of Control Party will provide
written notice thereof promptly upon the consummation of such Change of Control
to the other Party (the “Non-Change of Control Party”). Upon consummation of a
Change of Control, the Non-Change of Control Party shall have the right to
terminate this Agreement effective upon one (1) month prior written notice to
the Change of Control Party.

 

6.3     Voluntary Termination. Either Party shall have the right to terminate
this Agreement for any reason or no reason effective upon fifteen (15) months
prior written notice to the other Party.

 

6.4     Termination for Material Breach. Either Party shall have the right to
terminate this Agreement by written notice to the other Party in the event that
the other shall commit any material breach of this Agreement and shall fail to
remedy same within ninety (90) days after being called upon in writing to do so
(or immediately due to a breach by the Change of Control Party of its
obligations under Section 2.3 or Section 3.4).

 

15.

--------------------------------------------------------------------------------

 

 

6.5     Termination for Bankruptcy. Either Party shall have the right to
terminate this Agreement effective upon written notice to the other Party in the
event the non-notifying Party becomes insolvent or makes an assignment for the
benefit of creditors, or in the event bankruptcy or insolvency proceedings are
instituted against the non-notifying Party or on the non-notifying Party’s
behalf, provided that in the event such proceedings are instituted against the
non-notifying Party by a Third Party, such termination right shall not become
effective until such involuntary proceedings have continued for a period of
forty-five (45) days without having been dismissed.

 

6.6     Other Termination Rights. Tetraphase shall have the right to terminate
this Agreement, effective upon written notice to AcelRx in the event that
(a) the manufacture, use or sale of the AcelRx Product infringes or is claimed
to infringe the proprietary intellectual property rights of a Third Party,
(b) its activities hereunder with respect to the AcelRx Product are in violation
of any Applicable Law, or (c) the AcelRx Product is unreasonably unsafe or
dangerous. AcelRx shall have the right to terminate this Agreement, effective
upon written notice to Tetraphase in the event that (a) the manufacture, use or
sale of the Tetraphase Product infringes or is claimed to infringe the
proprietary intellectual property rights of a Third Party, (b) its activities
hereunder with respect to the Tetraphase Product are in violation of any
Applicable Law, or (c) the Tetraphase Product is unreasonably unsafe or
dangerous.

 

6.7     Reversion of Rights Upon Termination or Expiration. Upon any termination
or expiry of this Agreement pursuant to this Article 6, for whatever reason,
then, in any such case, (a) all of Tetraphase’s rights hereunder regarding
AcelRx Products and the use of the AcelRx Trademarks and the AcelRx Promotional
Materials for AcelRx Products shall automatically terminate, effective as of
such time, and Tetraphase shall have no further rights thereto; and (b) all of
AcelRx’s rights hereunder regarding Tetraphase Products and the use of the
Tetraphase Trademarks and the Tetraphase Promotional Materials for Tetraphase
Products shall automatically terminate, effective as of such time, and AcelRx
shall have no further rights thereto.

 

6.8     Effect of Termination. Termination of this Agreement in whole or in part
shall not relieve the Parties of any amounts owing between them or their
obligations hereunder with respect to limiting disclosure and use of
Confidential Information. Without limiting the foregoing, the provisions of
Sections 3.7, 6.7, 6.9, 6.10 (but only to the extent such consummation of such
Change of Control occurs prior to the effective date of termination of this
Agreement), 7.5, 7.6, 8.1, and this Section 6.8 and Articles 1, 9, 10 and 11 of
this Agreement shall survive the expiration or termination of this Agreement.
Upon termination or expiration hereof, Tetraphase shall promptly return to
AcelRx all AcelRx Promotional Materials then in the possession of Tetraphase,
its Affiliates and any of their respective sales representatives, and, AcelRx
shall promptly return to Tetraphase all Tetraphase Promotional Materials then in
the possession of AcelRx, its Affiliates and any of their respective sales
representatives.

 

16.

--------------------------------------------------------------------------------

 

 

6.9     Damages; Relief. Termination of this Agreement shall not preclude either
Party from claiming any other damages, compensation or relief that it may be
entitled to upon such termination.

 

6.10     Breach Following Change of Control. In the event that following a
Change of Control of a Party, the Non-Change of Control Party terminates this
Agreement under Section 6.4 due to a breach by the Change of Control Party of
its obligations under Section 2.3 or Section 3.4, then following such
termination, the Change of Control Party will pay to the Non-Change of Control
Party a ten percent (10%) royalty on net sales (as determined in accordance with
GAAP) of the Change of Control Party’s Products in the Territory during the
period commencing upon such termination and ending on the last day of the fifth
full Calendar Quarter following the date of such termination. Such royalty shall
be paid on a quarterly basis within forty-five (45) days of the end of each
Calendar Quarter during the royalty payment period.

 

6.11     Audit Rights. Following a Change of Control of a Party, the Non-Change
of Control Party will have the right twice annually at its own expense to have
an independent, certified public accountant, selected by the Non-Change of
Control Party and reasonably acceptable to the Change of Control Party, review
any such records of the Change of Control Party in the location(s) where such
records are maintained by the other Party upon reasonable notice and during
regular business hours and under obligations of confidence, for the sole purpose
of verifying the compliance by the Change of Control Party with its obligations
under Section 2.3, the Sales Force of the Change of Control Party with its
obligations under Section 3.4, and the payments made under Section 6.10, in each
case within the prior twelve (12) month period. If the review of such records
reveals that the Change of Control Party has failed to comply with its
obligations under Section 2.3, the Sales Force of the Change of Control Party
has failed to comply with its obligations under Section 3.4, or that the Change
of Control Party has failed to accurately report information pursuant to
Section 6.10, then the Change of Control Party shall promptly pay to the
Non-Change of Control Party any resulting amounts due under Section 6.10. If he
Change of Control Party has failed to comply with its obligations under Section
2.3, the Sales Force of the Change of Control Party has failed to comply with
Section 3.4, or the royalty payments due for a period are greater than one
hundred five percent (105%) of the amounts reported as due for a Calendar
Quarter under Section 6.10, the Change of Control Party shall pay all of the
costs of such review.

 

7.

Representations And Warranties; Covenant.

 

7.1     Mutual Representations and Warranties. Each of the Parties hereby
represents and warrants to the other Party as follows:

 

(a)     such Party (i) is a corporation duly organized, validly existing and in
good standing under the laws of the state in which it is incorporated, (ii) has
the corporate power and authority and the legal right to own and operate its
property and assets, to lease the property and assets it operates under lease,
and to carry on its business as it is now being conducted, and (iii) is in
compliance with all requirements of Applicable Law, except to the extent that
any noncompliance would not have a material adverse effect on the properties,
business, financial or other condition of such Party and would not materially
adversely affect such Party’s ability to perform its obligations under this
Agreement;

 

17.

--------------------------------------------------------------------------------

 

 

(b)     this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms, and the execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it. Each Party
expressly represents and warrants that it has the full power and authority to
enter into this Agreement and to carry out the obligations contemplated hereby;
and

 

(c)     it has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement.

 

7.2     AcelRx Representations and Warranties. AcelRx represents and warrants to
Tetraphase as follows:

 

(a)     that to the best of its knowledge as of the Effective Date, the
manufacture, use, importation, offer for sale or sale of AcelRx Products to the
Target Audience in the Field as contemplated hereunder does not infringe any
Third Party intellectual property right in the Territory; and

 

(b)     that with respect to all regulatory filings to obtain Regulatory
Approvals, the data and information in AcelRx’s submissions are and shall be
free from fraud or material falsity, that the Regulatory Approvals have not been
and will not be obtained either through bribery or the payment of illegal
gratuities, that the data and information in AcelRx’s submissions are and shall
be accurate and reliable for purposes of supporting approval of the submissions,
and that the Regulatory Approvals shall have been obtained without illegal or
unethical behavior of any kind.

 

7.3     Tetraphase Representations and Warranties. Tetraphase represents and
warrants to AcelRx as follows:

 

(a)     that to the best of its knowledge as of the Effective Date, the
manufacture, use, importation, offer for sale or sale of Tetraphase Products to
the Target Audience in the Field as contemplated hereunder does not infringe any
Third Party intellectual property right in the Territory; and

 

(b)     that with respect to all regulatory filings to obtain Regulatory
Approvals, the data and information in Tetraphase’s submissions are and shall be
free from fraud or material falsity, that the Regulatory Approvals have not been
and will not be obtained either through bribery or the payment of illegal
gratuities, that the data and information in Tetraphase’s submissions are and
shall be accurate and reliable for purposes of supporting approval of the
submissions, and that the Regulatory Approvals shall have been obtained without
illegal or unethical behavior of any kind.

 

7.4     Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates,
provided, however, that each Party shall remain responsible for the performance
by its Affiliates and shall cause its Affiliates to comply with the provisions
of this Agreement in connection with such performance. Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against an Affiliate, for any obligation or performance
hereunder prior to proceeding directly against such Party.

 

18.

--------------------------------------------------------------------------------

 

 

7.5     Disclaimer of Warranties. THE PARTIES EXPRESSLY DISCLAIM ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS,
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.

 

7.6     Non-Solicit. During the Co-Promotion Period and for one year thereafter,
neither Party will either, directly or indirectly, solicit or attempt to solicit
any employee, independent contractor, or consultant of the other Party to
terminate his, her or its relationship with the other Party in order to become
an employee, consultant, or independent contractor to or for such Party or any
of its Affiliates. Notwithstanding the foregoing, from and after the time a
Party undergoes a Change of Control, the Non-Change of Control Party shall cease
to have any obligation under this Section 7.6.

 

8.

Ownership Of Intellectual Property And Patent Rights.

 

8.1     Intellectual Property. As between the Parties, AcelRx shall solely own
all right, title and interest in AcelRx Products, AcelRx Patents, AcelRx
Trademarks, AcelRx Product Labeling and Promotional Materials. As between the
Parties, Tetraphase shall solely own all right, title and interest in Tetraphase
Products, Tetraphase Patents, Tetraphase Trademarks, Tetraphase Product Labeling
and Promotional Materials.

 

8.2     Patent Prosecution. As between the Parties, AcelRx shall have the sole
right, but not the obligation, to file applications for, prosecute and maintain
the AcelRx Patents. AcelRx shall not be obligated to disclose to Tetraphase any
prosecution information relating to the AcelRx Patents. As between the Parties,
Tetraphase shall have the sole right, but not the obligation, to file
applications for, prosecute and maintain the Tetraphase Patents. Tetraphase
shall not be obligated to disclose to AcelRx any prosecution information
relating to the Tetraphase Patents.

 

8.3     Enforcement Rights.

 

(a)     Notification of Infringement. If Tetraphase learns of any
misappropriation of any AcelRx Products, AcelRx Patents, AcelRx Trademarks or
Information (the “AcelRx Product Rights”), or any infringement or threatened
infringement by a Third Party of the AcelRx Patents in the Territory, Tetraphase
shall promptly notify AcelRx and shall provide AcelRx with all available
evidence of such misappropriation or infringement. If AcelRx learns of any
misappropriation of any Tetraphase Products, Tetraphase Patents, Tetraphase
Trademarks or Information (the “Tetraphase Product Rights”), or any infringement
or threatened infringement by a Third Party of the Tetraphase Patents in the
Territory, AcelRx shall promptly notify Tetraphase and shall provide Tetraphase
with all available evidence of such misappropriation or infringement.

 

19.

--------------------------------------------------------------------------------

 

 

(b)     Enforcement of Patents and Product Rights in the Territory. As between
the Parties, AcelRx shall have the sole right, but not the obligation, to
institute, prosecute and control at its own expense any action or proceeding
with respect to infringement of any AcelRx Patents or any misappropriation of
the AcelRx Product Rights in the Territory, by counsel of its own choice.
Tetraphase shall cooperate with AcelRx, at AcelRx’s expense, in any such action
or proceeding brought by AcelRx against a Third Party. Any amounts recovered by
AcelRx pursuant to this subsection (b) shall belong exclusively to AcelRx. As
between the Parties, Tetraphase shall have the sole right, but not the
obligation, to institute, prosecute and control at its own expense any action or
proceeding with respect to infringement of any Tetraphase Patents or any
misappropriation of the Tetraphase Product Rights in the Territory, by counsel
of its own choice. AcelRx shall cooperate with Tetraphase, at Tetraphase’s
expense, in any such action or proceeding brought by Tetraphase against a Third
Party. Any amounts recovered by Tetraphase pursuant to this subsection (b) shall
belong exclusively to Tetraphase.

 

9.

Indemnification; Insurance

 

9.1     Indemnification by AcelRx. Except as set forth in Section 9.2 hereof,
and except to the extent caused by Tetraphase’s or its Affiliates’ grossly
negligent, reckless or willful acts or omissions, AcelRx shall indemnify, defend
and hold Tetraphase and its Affiliates and their directors, officers, employees
and agents harmless from and against any liabilities, damages, costs or
expenses, including reasonable attorneys’ fees (collectively, “Liabilities”),
which arise from any claim, lawsuit or other action by a Third Party (a) caused
by the manufacture, use or sale of AcelRx Products in the Territory during the
Co-Promotion Period; (b) that are attributable to statements or representations
by AcelRx, its employees, or its agents regarding the AcelRx Product; (c) that
arise from AcelRx’s breach of any of its representations, warranties or
covenants under this Agreement; (d) that are attributable to statements or
representations by Tetraphase, its employees, or its agents regarding the AcelRx
Product, that are consistent with, or in accordance with, the AcelRx Product
Labeling or AcelRx Promotional Materials; (e) that, in the case of any trademark
infringement claim, lawsuit or other action, result solely from Tetraphase’s
proper use of AcelRx Trademarks in accordance with the terms of this Agreement;
or (f) claiming that the manufacture, use or sale of AcelRx Products infringes
the patent, copyright or other intellectual property right of such party.

 

9.2     Indemnification by Tetraphase. Except as set forth in Section 9.1
hereof, and except to the extent caused by AcelRx’s, or its Affiliates’ or Third
Party sublicensees’ grossly negligent, reckless or willful acts or omissions,
Tetraphase shall indemnify, defend and hold AcelRx and its directors, officers,
employees, agents and Affiliates harmless from and against any Liabilities,
which arise from any claim, lawsuit or other action by a Third Party (a) caused
by the manufacture, use or sale of Tetraphase Products in the Territory during
the Co-Promotion Period; (b) that are attributable to statements or
representations by Tetraphase, its employees, or its agents regarding the
Tetraphase Product; (c) that arise from Tetraphase’s breach of any of its
representations, warranties or covenants under this Agreement; (d) that are
attributable to statements or representations by AcelRx, its employees, or its
agents regarding the Tetraphase Product, that are consistent with, or in
accordance with, the Tetraphase Product Labeling or Tetraphase Promotional
Materials; (e) that, in the case of any trademark infringement claim, lawsuit or
other action, result solely from AcelRx’s proper use of Tetraphase Trademarks in
accordance with the terms of this Agreement; or (f) claiming that the
manufacture, use or sale of Tetraphase Products infringes the patent, copyright
or other intellectual property right of such party

 

20.

--------------------------------------------------------------------------------

 

 

9.3     Insurance. Each Party, at its own expense, shall maintain comprehensive
general/product liability insurance with a minimum limit of liability per claim
of US$10,000,000 and shall provide the other Party, at its request, with a
certificate of such insurance naming the other Party as an additional insured.
Each Party’s insurance policy shall require at least thirty (30) days’ notice to
the other Party prior to cancellation or material change in the policy. Such
notices of cancellation or material change shall be given in accordance with
Section 11.7 hereof.

 

9.4     LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE
HEREUNDER TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 9.4 SHALL NOT APPLY WITH
RESPECT TO (A) ANY BREACH OF ARTICLE 10 OR (B) THE INTENTIONAL MISCONDUCT OR
GROSS NEGLIGENCE OF A PARTY. NOTHING IN THIS SECTION 9.4 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER THIS ARTICLE
9 WITH RESPECT TO ANY DAMAGES PAID BY THE OTHER PARTY TO A THIRD PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM.

 

10.

Confidentiality

 

10.1     Confidential Information. The Parties hereto recognize that technical,
scientific and other data and information relating to Products, as well as
information relating to a Party’s technology, know-how, processes, patent
applications, trade secrets, inventions, ideas, formula or test data relating to
any research project, work in process, future development, engineering,
manufacturing, regulatory, marketing, servicing, financing or personnel matters,
present or future products, sales, suppliers, clients, customers, employees,
investors or business, whether in oral, written, graphic or electronic form
(hereinafter referred to collectively as “Information”), disclosed by one Party
or its Affiliates to the other or its Affiliates hereunder, is of considerable
value to the disclosing Party and is to be considered highly confidential. For
the purposes hereof, “Confidential Information” shall hereinafter collectively
mean that Information received by a receiving Party from a disclosing Party. The
Parties agree that the terms of this Agreement will be considered Confidential
Information of both Parties and the Marketing Plan relating to each Party’s
Product will be considered the Confidential Information of the applicable Party.
References to the receiving Party in this Article 10 refer to Tetraphase and its
Affiliates, if any, on the one hand, and AcelRx and its Affiliates, on the other
hand, as the case may be.

 

Tetraphase and AcelRx will, through the JMSC, mutually agree on the Information
which is to be presented to the Target Audience relating to the detailing of
Products. This Information is not considered to be Confidential Information.
Each Party will limit the dissemination of Confidential Information throughout
its organization to those with a need to know.

 

The amount of a Party’s Confidential Information to be disclosed to the other
Party hereunder shall be completely within the discretion of the disclosing
Party. To the extent practical, Confidential Information shall be disclosed in
tangible form and marked as “Confidential.” Information disclosed in an
intangible form, such as orally or by visual inspection, shall not be considered
Confidential Information unless the disclosing Party confirms in writing the
fact and general nature of the disclosure within one (1) month after it is made.

 

21.

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Agreement to the contrary, neither Party shall
at any time provide the other Party with any technical information or data,
including but not limited to, technical information relating to its Products,
including but not limited to, information and data relating to formulation, and
analytical methods, unless such technical information is already in the public
domain.

 

10.2     Obligation to Maintain Confidentiality of Information. Each Party
hereby covenants not to use Confidential Information of the other Party received
by it or its Affiliates, or any part thereof, except in accordance with this
Agreement. In addition, each receiving Party shall keep all Confidential
Information of the other Party received by it or its Affiliates in complete
confidence and shall not disclose or make such Confidential Information, or any
part thereof, available to Third Parties except:

 

(a)     In the case of the Product Party, for the purpose of obtaining and
maintaining any necessary Regulatory Approvals for the sale of its Products
under this Agreement in the Territory;

 

(b)     To the extent that the disclosing Party may agree in writing, such
agreement shall be obtained prior to such disclosure by receiving Party;

 

(c)     To the extent that such Confidential Information can be demonstrated by
written records to be known to the receiving Party or its Affiliates at the time
or receipt thereof from the disclosing Party;

 

(d)     To the extent that such Confidential Information is or may become a
matter of public knowledge by virtue of the action of a party other than the
receiving Party or its Affiliates; or

 

(e)     To the extent such Information is independently developed by the
receiving Party or its Affiliates without reference to or reliance upon the
disclosing Party’s Confidential Information.

 

10.3     Information Disclosed Prior to Effective Date. All Information
disclosed prior to the Effective Date shall be subject to the confidentiality
and non-use provisions set forth in that certain Confidentiality Agreement dated
July 29, 2019 between the Parties, as amended on January 23, 2020.

 

10.4     Survival of Obligation. Obligations under this Article 10 shall be in
force during the term of this Agreement and any extension thereof and shall
survive expiration or termination (as the case may be) of this Agreement for a
period of five (5) years.

 

22.

--------------------------------------------------------------------------------

 

 

11.

General Provisions

 

11.1     Integration/Modification. This Agreement by and between the Parties
hereto, is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. The Schedules referred to
in this Agreement are incorporated herein and made a part of this Agreement by
this reference. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein. No rights or licenses with respect to
AcelRx Products, AcelRx Patents, AcelRx Trademarks, AcelRx Product Labeling or
AcelRx Promotional Materials, Tetraphase Products, Tetraphase Patents,
Tetraphase Trademarks, Tetraphase Product Labeling or Tetraphase Promotional
Materials are granted or deemed granted hereunder or in connection herewith,
other than those rights expressly granted in this Agreement. No trade customs,
courses of dealing or courses of performance by the Parties shall be relevant to
modify, supplement or explain any term(s) used in this Agreement. This Agreement
may only be modified or supplemented in a writing expressly stated for such
purpose and signed by the Parties to this Agreement.

 

11.2     Relationship Between the Parties. The Parties have no ownership
interest in the other and their relationship, as established by this Agreement,
is solely that of independent contractors. This Agreement does not create any
partnership, joint venture or similar business relationship between the Parties.
Neither Party is a legal representative of the other Party, and neither Party
can assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other Party for any purpose whatsoever.

 

11.3     Non-Waiver. The failure of a Party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance.

 

11.4     Assignment. This Agreement is binding upon and inures to the benefit of
the Parties to it, and to their permitted successors and assigns. No Party may
assign or delegate any or all of its rights or obligations under this Agreement
without the prior written consent of the other Party to this Agreement except to
an Affiliate. If a Party assigns this Agreement to an Affiliate, such Party will
also promptly inform the other Party and guarantee the performance by its
Affiliate of all of such Party’s obligations under the Agreement.
Notwithstanding the foregoing to the contrary, either Party may, with notice,
but without consent and at its sole discretion, assign any or all of its rights
and obligations under this Agreement to a Third Party in connection with the
sale, transfer or other disposition of the part of its business to which this
Agreement relates or other Change of Control of such Party. Any such permitted
assignment shall only be effective upon the written agreement of the Affiliate
or Third Party to be bound by the terms of this Agreement, including Section
6.10.

 

11.5     No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any Party other than those executing it.

 

11.6     Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

 

23.

--------------------------------------------------------------------------------

 

 

11.7     Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, by overnight courier or by facsimile or email
confirmed thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earlier of: (a) the date of actual receipt (or, in the
case of facsimile or email, the date confirmation of receipt is sent); (b) if
mailed, three calendar days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.

 

If to Tetraphase, notices must be addressed to:

 

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Way, Suite 100

Watertown, Massachusetts 02472

Attention: President

Telephone: 617-600-7486

With a copy to:

 

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Way, Suite 100

Watertown, Massachusetts 02472

Attention: General Counsel

Telephone: 617-231-7160

 

If to AcelRx, notices must be addressed to:

 

AcelRx Pharmaceuticals, Inc.

351 Galveston Drive

Redwood City, California 94063

Attention: Chief Financial Officer

Telephone: (650) 216-3500

 

With a copy to:

 

AcelRx Pharmaceuticals, Inc.

351 Galveston Drive

Redwood City, California 94063

Attention: Legal Department

Telephone: (650) 216-3500

Email: contracts@acelrx.com

 

24.

--------------------------------------------------------------------------------

 

 

11.8     Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, any strike or labor disturbance,
or any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the Party has not caused such
event(s) to occur. Notice of a Party’s failure or delay in performance due to
force majeure must be given to the other Party within ten (10) calendar days
after its occurrence. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute. Notwithstanding the foregoing, should the event(s) of
force majeure suffered by a Party extend beyond a three (3) month period, the
other Party may then terminate this Agreement by written notice to the
non-performing Party, with the consequences of such termination as set forth in
Sections 6.7, 6.8, and 6.9.

 

11.9     Governing Law. Notwithstanding its place of execution or performance,
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, irrespective of its laws regarding choice or conflict of
laws.

 

11.10     Interpretation

 

(a)     Captions & Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

 

(b)     Singular & Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders and the neuter.

 

(c)     Articles, Sections & Subsections. Unless otherwise specified, references
in this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

 

(d)     Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

 

(e)     Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against either Party, irrespective of which Party may
be deemed to have caused the ambiguity or uncertainty to exist.

 

11.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

 

11.12     Further Assurances. Each Party to this Agreement shall, at its own
expense, furnish, execute, and deliver all documents and take all actions as may
reasonably be required to effect the terms and purposes of this Agreement.

 

25.

--------------------------------------------------------------------------------

 

 

11.13     Public Disclosure. Except to the extent such disclosures are already
in the public domain or are necessary, in the reasonable judgment of a Party, to
comply with Applicable Law, no announcement, news release, public statement,
publication, or presentation announcing for the first time the existence of this
Agreement will be made without the other Party’s prior written approval, which
approval shall not be unreasonably withheld (provided that each Party agrees to
give the other Party reasonable advance notice of any such announcement, news
release, public statement, publication, or presentation). Except to the extent
such disclosures are already in the public domain or are necessary, in the
reasonable judgment of a Party, to comply with Applicable Law, no announcement,
news release, public statement, publication, or presentation relating to the
terms of this Agreement will be made without the other Party’s prior written
approval, which approval shall not be unreasonably withheld. The Parties agree
that they will use reasonable efforts to coordinate the initial announcement or
press release relating to the existence of this Agreement, so that such initial
announcement or press release by each is made contemporaneously. In all
disclosures described in this paragraph, the disclosing Party shall provide
advance notice of such disclosure, and a copy of such disclosure, as soon as
possible, and the other Party shall have the right to review and comment on such
disclosure.

 

[Remainder of page intentionally left blank.]

 

26.

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties, intending to be bound hereby, have executed
this Agreement as of the date first written above.

 

AcelRx Pharmaceuticals, Inc.   Tetraphase Pharmaceuticals, Inc.                
          By: /s/ Vincent J. Angotti   By: /s/ Larry Edwards               Name:
Vincent J. Angotti   Name: Larry Edwards               Title: Chief Executive
Officer   Title: President and Chief Executive Officer  

 

 

27.

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A-1

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 